Citation Nr: 1701576	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  97-17 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an initial compensable rating, since June 27, 2013, for bilateral hearing loss.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from January 1968 to December 1969. He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from March 1996, March 2014, February 2015, and January 2016 decisions of the San Juan, Puerto Rico, Regional Office (RO). In August 1996, the Veteran was afforded a Regional Office hearing as to the issue of service connection for PTSD. A hearing transcript is in the record. In September 1999 and April 2004, the Board remanded the issue of service connection for PTSD to the RO for additional action. In March 2008, the Board denied service connection for PTSD. The Veteran subsequently appealed to the United States Court of Appeals for Veterans' Claims (Court). In December 2008, the Court granted the Parties' Joint Motion for Remand (JMR); vacated the March 2008 Board decision; and remanded the Veteran's appeal to the Board.

In January 2010, the Board again denied service connection for PTSD and the Veteran again appealed to the Court. In March 2010, the Court granted the Parties' JMR; vacated the March 2010 Board decision; and remanded the Veteran's appeal to the Board. In August 2010 and in December 2010, the Board again remanded the issue of service connection for PTSD.

On his August 2015 VA Form 9, the Veteran indicated that he wished to appeal all issues listed on any statements of the case (SOCs) or supplemental statements of the case (SSOCs). He then wrote on the bottom of the form, "In reply to SOC of 7-10-15 . . . Eliminate issue of increase for tinnitus. . . ." Despite his indication that he wanted to appeal all issues, the Board considers his written statement a withdrawal of the issue of an increased rating for tinnitus and will not discuss it further.

The issues of service connection for a skin disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  PTSD was caused by active service.

2.  Sleep apnea did not initially manifest during active service and was not caused by any in-service event, injury, or disease.

3.  Hypertension did not initially manifest during active service and was not caused by any in-service event, injury, or disease.

4.  Hypertension did not manifest to a compensable degree within one year of service separation.

5.  Throughout the entire appeal period, bilateral hearing loss manifested by average pure tone air conduction thresholds at 1000, 2000, 3000, and 4000 Hertz of no worse than 58 decibels in the right ear and 56 decibels in the left ear, and speech recognition ability of 84 percent in the right ear and 84 percent in the left ear.




CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) (2016).

2.  The criteria for service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).

3.  The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.326(a) (2016).

4.  The criteria for an initial compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran informing him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. 

The Veteran was not afforded a VA examination in connection with his claims of entitlement to service connection for sleep apnea and service connection for hypertension. However, VA does not have the duty to provide an examination in every case. See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, there is no evidence of, nor has the Veteran alleged, any in-service event, injury, or disease which caused or is in any way related to the Veteran's sleep apnea or his hypertension. Additionally, there is no evidence, nor has the Veteran alleged, that his hypertension manifested to a compensable degree within one year of service separation. Therefore, VA has no obligation to provide the Veteran examinations as to these two disorders.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claims. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analyses

A.  Service Connection

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

i.  PTSD

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f).

The Veteran was first diagnosed with PTSD related to his service in Vietnam by his private psychiatrist in September 1995. In May 1996, he was determined to be disabled by the Social Security Administration partially due to anxiety disorders manifested by "[r]ecurrent and intrusive recollections of a traumatic experience, which are a source of marked distress" and by "Other Severe Anxiety with Post Traumatic Stress Disorder." In June 2010, a private licensed clinical psychologist reviewed the Veterans medical records and determined that he had PTSD caused by trauma experienced in Vietnam. VA treatment records dated between March and September 2009 indicate that the Veteran was repeatedly diagnosed with PTSD by VA psychiatrists. In March 2009, a VA psychiatrist stated that the Veteran's PTSD was war-related.

The Veteran has had several VA PTSD examinations. Examinations in November 1995, June 1997, and May 2007, all stated that the Veteran did not meet the criteria for a diagnosis of PTSD. When asked about the frequency, severity, and duration of the Veteran's PTSD symptoms, the examiner wrote that the "symptoms started when he left Viet Nam, on a daily basis, severe." All three examination reports included in-service stressors as described by the Veteran. The May 2007 examiner wrote that the Veteran did not meet the Diagnostic and Statistical Manual of Mental Disorders (DSM) IV stressor criteria for PTSD as "there is no objective evidence that the stressor [occurred]." As the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, these VA medical opinions are of low probative value. 

The Veteran was also afforded a VA PTSD examination in November 2012. The examiner again concluded that the Veteran did not meet the DSM IV criteria for a diagnosis of PTSD because he lacked "the reliving experience and avoidant behavior symptoms." The examiner failed to discuss the Veteran's prior diagnoses of PTSD, including the several diagnoses by VA psychiatrists, and his regular treatment for PTSD by VA. Therefore, this medical opinion is inadequate and of no probative value.

As the Veteran has been repeatedly diagnosed by VA and private psychiatrists with PTSD caused by his in-service experiences in Vietnam, service connection is warranted and the claim is granted.


ii.  Sleep Apnea

VA treatment records reflect that the Veteran has a current diagnosis of mild obstructive sleep apnea. There is no evidence, however, of, nor has the Veteran alleged, any in-service event, injury, or disease which caused or is in any way related to the Veteran's sleep apnea. His service treatment records (STRs) contain no evidence of treatment for any disorder, he reported no disorders or problems on his report of medical history at service separation, and everything was normal at his physical examination for service separation. As there is no evidence of any in-service event, injury, or disease, and there is nothing in the record to indicate that any competent medical professional has attributed the Veteran's sleep apnea to service, service connection is not warranted and the claim is denied.  

iii.  Hypertension

Hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b).

VA treatment records reflect that the Veteran has a current diagnosis of hypertension. There is no evidence, however, of, nor has the Veteran alleged, any in-service event, injury, or disease which caused or is any way related to the Veteran's hypertension. His STRs contain no evidence of treatment for any disorder, he reported no disorders or problems on his report of medical history at service separation, and everything was normal at his physical examination for service separation. Additionally, there is no evidence, nor has the Veteran alleged, that his hypertension manifested to a compensable degree within one year of service separation. As there is no evidence of any in-service event, injury, or disease, no evidence of hypertension within one year of service separation, and there is nothing in the record to indicate that any competent medical professional has attributed the Veteran's hypertension to service, service connection is not warranted and the claim is denied.  

B.  Increased Rating

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Hearing loss is rated under 38 C.F.R. §§ 4.85, 4.86, diagnostic code 6100. Under diagnostic code 6100, hearing impairment evaluations are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992). The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears. See 38 C.F.R. § 4.85.

The rating schedule allows for each ear to be evaluated separately where there is an exceptional pattern of hearing impairment. 38 C.F.R. § 4.86. When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral. 38 C.F.R. § 4.86(a). Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral. Thereafter, that numeral will be elevated to the next higher numeral. 38 C.F.R. § 4.86(b).
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In December 2013, the Veteran was afforded a VA audiological examination. During this examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
60
55
55
60
LEFT
45
60
60
60

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 84 percent in the left ear. Based on the foregoing results, the VA examiner concluded that the Veteran had bilateral sensorineural hearing loss.
 
Using Table VI, the foregoing examination results represent a Level II hearing loss in the right ear and a Level II hearing loss in the left ear. At this examination, the Veteran's hearing loss in the right ear met the definition of an exceptional pattern of hearing loss and, thus, consideration pursuant to 38 C.F.R. § 4.86 is required for this examination. Under Table VIa, the Veteran's right ear represents a Level IV hearing loss.






A September 2014 VA audiological treatment record states that, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
55
50
50
60
LEFT
45
50
60
60

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear. The examiner diagnosed the Veteran with moderate to moderately severe sensorineural hearing loss and noted that he had good bilateral speech recognition ability.
 
Using Table VI, the foregoing examination results represent a Level II hearing loss in the right ear and a Level II hearing loss in the left ear.

In January 2016, the Veteran was afforded a VA audiological examination. During this examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
55
55
50
60
LEFT
45
50
55
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 88 percent in the left ear. Based on the foregoing results, the VA examiner concluded that the Veteran had bilateral sensorineural hearing loss.
 
Using Table VI, the foregoing examination results represent a Level II hearing loss in the right ear and a Level II hearing loss in the left ear.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak v. Nicholson, 21 Vet. App. 447 (2007). In this case, in the December 2013 VA examination report, the examiner noted that the Veteran had difficulty hearing conversations and the television. The September 2014 VA treatment record states that the Veteran had progressively decreased hearing and problems with his current hearing aids. In the January 2016 VA examination report, the examiner stated that the Veteran reported difficulty understanding conversations in noisy situations. The Board finds that functional impairment has been appropriately considered.

In light of all the evidence of record, the Board concludes that the Veteran's bilateral hearing loss disability does not warrant a compensable rating throughout the entire period on appeal. Applying the combinations of Level II and Level II hearing loss to Table VII corresponds to a noncompensable disability rating based on all three audiological tests. Applying a combination of a Level IV and Level II hearing loss to Table VII corresponds to a noncompensable disability rating based on the December 2013 audiological test.

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an extra-schedular evaluation for his service-connected bilateral hearing loss under 38 C.F.R. § 3.321(b)(1). The schedular rating criteria contemplate the limitations and impairment caused by the Veteran's service-connected hearing loss disability. The hearing loss disability rating on appeal is not one that is rated by analogy, but, instead, has been evaluated under applicable diagnostic code 6100, containing the schedular criteria that specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiological testing and speech recognition testing. Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation. 

Although the Board recognizes the Veteran's complaints and is mindful of his comments, the evidence does not show that his disability is unusual or exceptional. Therefore, the schedular rating criteria are adequate to rate the Veteran's service-connected hearing loss. For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met. 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for PTSD is granted.

Service connection for sleep apnea is denied.

Service connection for hypertension is denied.

Entitlement to an initial compensable rating, since June 27, 2013, for bilateral hearing loss is denied.


REMAND

In February 2016, the Veteran submitted a notice of disagreement (NOD) with the denial of his claim of service connection for a skin disorder. An SOC addressing the Veteran's February 2016 NOD has not been issued to him. The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued an SOC addressing the issue, the Board should remand the issue to the AOJ for preparation of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. Entitlement to a TDIU requires an accurate assessment of the functional impairment associated with all of the Veteran's service-connected disabilities. Harris v. Derwinski, 1 Vet. App. 180 (1991). In light of the award above of service connection for the Veteran's PTSD, the issue of entitlement to a TDIU should be adjudicated by the RO following assignment of the appropriate rating for PTSD.

The case is REMANDED for the following action:

1.  Issue an SOC to the Veteran and his accredited representative which addresses the issue of service connection for a skin disorder. The Veteran should be given the appropriate opportunity to respond to the SOC.

2.  Adjudicate the issue of entitlement to a TDIU. If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided an SSOC which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. T. SPRAGUE
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


